12. Scientific facts of climate change: findings and recommendations for decision-making (
- Before the vote:
On the Florenz report, I should state that Amendments 5, 11, 12, 13, 14 and 15 are inadmissible for this report. However, they may be tabled when we deal with the main report. I have received a number of e-mails on this issue. All the services and the Legal Service have looked at this in detail and have concluded that these amendments are inadmissible for this report. They are, however, admissible for the final report.
Mr President, I must say that I am able to accept this argumentation for all amendments with the exception of 15. I do not know why 15 is not acceptable for voting just now.
Mr Březina, the answer which I have received - and I have received an e-mail about this specific amendment - was the same as for all these particular amendments. I have to rely on that. Amendment 15 may be tabled for the main report, however, so it could become part of the main report.